Title: From George Washington to Brigadier General Anthony Wayne, 1 July 1779
From: Washington, George
To: Wayne, Anthony


          
            Dear Sir,
            New Windsor July 1st 1779
          
          Herewith you will be pleased to receive general instructions for your conduct—This you will consider as private & confidential. The importance of the two posts of Verplanks & Stoney points to the enemy is too obvious to need explanation. We ought if possible to dispossess them. I recommend it to your particular attention, without delay to gain as exact a knowledge as you can of the number of the garrisons—the state of the Creeks that surround the former—the nature of the ground in the vicinity of both—the position & strength of the fortifications—the situation of the guards—the number & stations of the vessels in the river—& the precautions in general which the enemy employ for their security.
          It is a matter I have much at heart to make some attempt upon these Posts (in the present weak state of the garrisons and before the enemy commence any other operations) if warranted by a probability of success.
          I must entreat your best endeavours to acquire the necessary information, after having obtained which, I shall thank you for your

opinion of the practicability of a surprize of one or both those places, especially that on the west side the River. I am Dr Sir Yr Most Obedt Servt
          
            Go: Washington
          
        